The Chancellor.
No one can read the deed in this case, in connection with the facts stated in the bill, without coming to the conclusion that it was the intention of Mr. Buel, the grantor, to convey the premises to L’Amoureux as the mere naked trustee for the heirs at law of J. Holmes, who were equitably entitled to them while in the hands of Buel. And if the deed had been executed, and this bill filed, previous to the revised statutes, it would have been a matter of course to decree a conveyance to the cestui que trusts, according to their respective equitable interests in the premises. The claim of the defendant to hold the premises for his own benefit, under this *20conveyance, which was never intended to give the property to him for his own use, is therefore unconscientious. The complainant, however, is wrong in supposing that the title of the property is vested in L’Amoureux by virtue of this deed. The revised statutes have abolished all mere naked trusts of real estate, and only allow trusts to be created for certain specified purposes. The 47th section of the article of the revised statutes relative to uses and trusts, declared that every person who, by virtue of any grant, assignment, or devise, then was or thereafter should be entitled to the actual possession of lands, and the receipt of the rents and profits thereof, in law or in equity, should be deemed to have a legal estate therein of the same quality and duration, and subject to the same conditions, as his beneficial interest. (1 R. S. 727.) This is clearly a case of that kind, upon the supposition that the language of this deed is sufficient to identify or ascertain the persons who were intended to take the beneficial interest in the premises under this conveyance ; which I think it is. For the persons intended appear to be rendered certain by the facts stated in the bill; facts which show that those who were interested in the premises previous to the sale thereof by the commissioners of loans were the nine children and heirs of J. Holmes, deceased. (See 4 Bac. Abr. Grant, C.)
But even if the persons intended to be beneficially interested in the deed are not so described as to transfer the legal title to them, under the forty-seventh section of the article of the revised statutes before referred to, still this defendant could take no beneficial or legal interest in the premises under that deed. For it is apparent from the deed itself that the property was intended to be conveyed to him as a trustee for others, and not for his own benefit. And by the forty-ninth section of the same article no estate whatever vests in the nominal grantee in such a case.
As the legal title to the lots in question is not in the defendant, the complainants are not entitled to a decree directing him to convey one undivided ninth thereof to them. The proper course therefore is to dismiss their bill, without 'costs, and without prejudice to their right, in any future litigation in relation to the premises in question, either at law or in equity.